Motion Granted; Order filed December 10, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00229-CR
                                ____________

                SHANNON BERNARD JACKSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3031

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 56th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
December 30, 2019; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.